              Case 2:15-cv-00612-RSL Document 267 Filed 12/14/20 Page 1 of 3




 1
                                                                    The Honorable Robert S. Lasnik
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
     CHERYL KATER and SUZIE KELLY,                        No. 15-cv-00612-RSL
 8   individually and on behalf of all others similarly
     situated,                                            DECLARATION OF MANASA
 9                                                        THIMMEGOWDA IN SUPPORT OF
                                                          REQUEST FOR CLASS
10                          Plaintiffs,                   REPRESENTATIVE INCENTIVE
                                                          AWARD
11          v.
12
     CHURCHILL DOWNS INCORPORATED, a
13   Kentucky corporation, and BIG FISH GAMES,
     INC., a Washington corporation.
14

15                          Defendants.

16   MANASA THIMMEGOWDA, individually and                 No. 19-cv-00199-RSL
     on behalf of all others similarly situated,
17                                                        DECLARATION OF MANASA
                            Plaintiffs,                   THIMMEGOWDA IN SUPPORT OF
18                                                        REQUEST FOR CLASS
                                                          REPRESENTATIVE INCENTIVE
19          v.                                            AWARD
20
     BIG FISH GAMES, INC., a Washington
21   corporation; ARISTOCRAT TECHNOLOGIES
22   INC., a Nevada corporation; ARISTOCRAT
     LEISURE LIMITED, an Australian corporation;
23   and CHURCHILL DOWNS INCORPORATED,
24   a Kentucky corporation,

25                          Defendants.
26

27
                                                                  T OUSLEY B RAIN STEPHENS PLLC
      Declaration of Manasa Thimmegowda                               1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199 - 1                               Seattle, Washington 98101-4416
                                                                   Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RSL Document 267 Filed 12/14/20 Page 2 of 3




 1          Pursuant to 28 U.S.C. § 1746, I, Manasa Thimmegowda, declare as follows:

 2          1.      I am a citizen of the state of Florida and I am one of the three Class

 3   Representatives in the above-referenced lawsuits.

 4          2.      I am submitting this declaration in support of my request for a $10,000 incentive

 5   award. I understand that under the Settlement, the Class Representatives are permitted to seek

 6   incentive awards. I understand that the Court will have to approve any incentive awards, that

 7   there is no assurance that I will receive an incentive payment, and that the Court may approve of

 8   the Settlement but deny any incentive awards.

 9          3.      For nearly three years, I have actively represented the Class.

10          4.      I have made substantial personal sacrifices for the benefit of the Class. For

11   example, as a result of my participation in this litigation, now anyone who Googles my name

12   will see pages and pages of websites talking about my involvement in this lawsuit.

13          5.      Over the years, I have spent dozens of hours fulfilling my role as a class

14   representative. For example:

15                  I have remained in regular communication with my attorneys, including

16                  exchanging emails, participating in phone calls, timely responding to

17                  requests for information, and reviewing and signing papers.

18                  I worked with my attorneys to answer Defendants’ written discovery, and

19                  provided documents in my possession to aid my attorneys in the prosecution of

20                  the case. In doing so, I searched for relevant case documents, including emails

21                  and other documents, and provided this information to my attorneys.

22                  I closely reviewed the terms of the Settlement, discussed it with my attorneys, and

23                  signed it. I approved the Settlement because I believe it is fair and in the best

24                  interests of the Class.

25          6.       All of the time I have contributed toward the successful prosecution of this case

26   came at the expense of time I could have spent working or being with friends or family.

27
                                                                      T OUSLEY B RAIN STEPHENS PLLC
      Declaration of Manasa Thimmegowda                                   1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199 - 1                                   Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RSL Document 267 Filed 12/14/20 Page 3 of 3




 1   I declare under penalty of perjury that the above and foregoing is true and correct.

 2

 3          Executed on this 10th day of December, 2020 in Florida.

 4                                                 /s/
 5

 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27
                                                                     T OUSLEY B RAIN STEPHENS PLLC
      Declaration of Manasa Thimmegowda                                  1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199 - 2                                  Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
